Citation Nr: 1043123	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 through March 
1947.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The Veteran testified at a 
Decision Review Officer (DRO) hearing in July 2007 and at a 
hearing before the undersigned in November 2009; transcripts of 
those hearings are of record.  In January 2010, the Board 
remanded the claim for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is at least an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria 

In general, to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in- service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may be granted for a disease first diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as sensorineural hearing loss, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.  Additionally, it is 
noted that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Board acknowledges that the lack of any evidence that a 
veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):  [W]here the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that would 
adversely affect the auditory system and post-service test 
results meeting the criteria of 38 C.F.R. § 3.385.  For example, 
if the record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for 'disability' under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, or 
whether they are more properly attributable to intercurrent 
causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting 
from a brief of the VA Secretary).

II.  Analysis

At the outset, the Board notes that in June 2003 and August 2004, 
the National Personnel Records Center reported that the Veteran's 
service treatment records (STRs) were destroyed by a fire in 
1973.  In September 2004, the RO made a formal finding that the 
Veteran's Army STRs were unavailable for review.  

In such situations, the Board has a heightened obligation to 
explain its findings and conclusions and to carefully consider 
the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Under that doctrine, the Board is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
38 U.S.C.A. § 5107(b).

The unavailability of the Veteran's service records, however, 
does not lower the legal standard for proving his claims.  
Rather, the absence of such records merely increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of records 
does not create a presumption either in favor of the Veteran or 
against VA.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (declining to apply an "adverse presumption" where records 
have been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases).

The Veteran offered testimony at a July 2007 DRO hearing and a 
November 2009 Travel Board hearing stating that his Military 
Occupational Specialty was that of a Message Carrier, Radio 
Operator, and Platoon Sergeant.  He served in the Infantry as a 
Platoon Sergeant.  He related that his basic training included 
training with automatic weapons fire, machine gun fire, rifle 
fire, mortars, bazookas, flame throwers, as well as training in 
demolitions and booby trapping.  According to the Veteran, ear 
plugs were not issued during his basic training.  He indicated 
that he noticed hearing loss while he was in basic training.  He 
testified that he served as a sniper instructor during his 
service and was thereby exposed to noise from rifle fire.  
Additionally, he recalled an incident which occurred in his 
barracks, in which he was cleaning weapons with his bunkmate, 
when his bunkmate's weapon accidentally discharged in close 
proximity to the Veteran's ear.  The Veteran has also testified 
as to additional in-service noise exposure during combat.  

Several statements from the Veteran's brother and his friends 
received by VA in July 2007 supported the Veteran's contentions.  
According his brother's statement, the Veteran did not experience 
any hearing problem prior to enlistment into the service, but had 
hearing problems after his separation in 1947.  In another 
statement, G. D. stated that he met the Veteran in approximately 
1951, while he was employed in management with the transportation 
company.  The Veteran told him that his hearing loss was due to 
close gun fire during his military service.  He also reported 
that he was an instructor for sniper training while overseas.  
Around the same time, H.H. reported that he met the Veteran in 
1960 and worked for the Veteran for several years.  He knew that 
he had a hearing problem, which the Veteran related to his 
military service.  O.L. reported that he became associated with 
the Veteran in 1961 and was made aware of his hearing problems.  
The Veteran told him that his impaired hearing was due to close 
gun fire during his military service.  Finally, D.W. stated that 
he met the Veteran in 1999, and on numerous occasions the Veteran 
indicated that his hearing loss was due to close gun fire and his 
duty as a sniper instructor.  

Although the Veteran has further asserted that he sought 
treatment for symptoms in his ears during the 1950s at the Durham 
VA Medical Center (VAMC), the corresponding treatment records 
were unavailable.  January 2008 correspondence from Durham VAMC 
and a January 2008 formal finding on the unavailability of 
medical records indicated that there were no records for the time 
period requested (from 1954 to 1963).  

Post service, the Veteran reported that he was a farmer for 
approximately 18 years and then he worked for Burlington Mills as 
an Assistant Supervisor for approximately 8 months.  Prior to 
becoming a supervisor, he was a tub operator, in which he dyed 
cloth.  He also reported that he was a manager for 13 years for a 
transportation company.  Prior to becoming a manager, he was a 
driver of a gas truck for three to four months.  

VA treatment records from Durham and Salisbury VA Medical Center 
(VAMC) dated from January 2001 through September 2006 included a 
September 2002 record that noted that the Veteran worked as a 
truck driver from 1963 to 1977.  During an August 2006 audiology 
consult, the Veteran reported a decline in his hearing 
sensitivity over many years.  He reported a positive history of 
military noise exposure and civilian noise exposure around trucks 
and machinery.  He was subsequently fitted and followed for 
hearing aids.  

The Board notes that a January 2010 Board decision, implemented 
by a May 2010 rating decision, granted service connection for 
tinnitus finding that the Veteran's service history and reported 
in-service noise exposure, which could not be verified by his 
service records due to their unavailability, was not rebutted by 
any evidence to the contrary.  Rather, the testimony offered by 
the Veteran at his July 2007 DRO hearing and at his November 2009 
hearing has been consistent and credible.  The Veteran's 
contentions of tinnitus were further supported by the statements 
received in July 2007 by his brother.  
Here, in regards to the Veteran's hearing loss, he is competent 
to testify as to what he perceives through his senses.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).  He contends that his hearing 
loss began in service from loud noise exposure and that it has 
continued since service.  Giving the Veteran's contentions "due 
consideration", the Board finds that the Veteran is capable of 
providing a competent opinion as to being exposed to loud noises, 
when he began to experience hearing loss in his ears, and the 
length of time he has experienced these symptoms.  See 38 
U.S.C.A. § 1154(a).  Furthermore, his statements are credible and 
are entirely consistent with his testimony at his July 2007 DRO 
hearing and at his November 2009 hearing.  The Veteran's 
contentions of in-service acoustic trauma and hearing loss were 
further supported by the statements received in July 2007 by his 
friends and his brother.  See 38 U.S.C.A. § 1154(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board therefore finds that 
the Veteran suffered acoustic trauma during service.

Also, there are medical opinions of record that are pertinent to 
establishing nexus between the Veteran's in-service acoustic 
trauma and hearing loss.  In August 2008 correspondence, Dr. 
W.W.V. (from Alamance Ear, Nose & Throat) noted that the Veteran 
had a long history of exposure to gunfire while he was a sniper 
trainer.  He had a fellow soldier fire a gun off next to his left 
ear when he was in the service and developed some hearing loss 
after that.  During his time in the military, hearing protectors 
were not offered to the soldiers.  The Veteran had been seen by 
Dr. W.W.V. many times and had his hearing checked multiple times.  
The latest was done in 2007, in which he had a 65% hearing loss 
in his left ear and a 30% to 35% hearing loss in his right ear.  
He also had a loss of discrimination down to 84% in both ears.  
Dr. W.W.V. opined that most of the Veteran's hearing loss was 
likely related to the loud noise exposure with no hearing 
protection while the Veteran was in the military.  

On August 2010 VA audiological evaluation, it was noted that the 
Veteran served as a platoon sergeant after hostilities ended in 
the European and Mediterranean theater of operations, post-WWII.  
He presented with a civilian occupational history of farming and 
textile industry (Burlington Industries), which involved 
considerable noise exposure.  He was currently retired and denied 
any current recreational noise.  On examination, there was 
bilateral cerumen occlusion which required removal prior to the 
hearing evaluation.  The Veteran's examination was rescheduled.  
On a subsequent August 2010 VA audiological evaluation, the 
Veteran's puretone thresholds in the left ear were: 60, 60, 75, 
60, and 80 decibels (db) at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  In the right ear, puretone thresholds were: 
30, 40, 50, 60, and 55 db at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Speech recognition scores were too 
unreliable to score in either ear.  The examiner opined that the 
Veteran's tinnitus was as likely as not associated with the 
Veteran's hearing loss.  The examiner noted that a considerable 
effort was expended reviewing the Veteran's case history in 
personal interview, his C-file, and available service medical 
records.  The Veteran's DD Form 214 documented the Veteran's 
arrival in Europe on January 8, 1946, exactly eight months since 
VE Day on May 8, 1945.  The examiner was unable to locate any 
documentation of exposure to combat as the Veteran contended and 
reported as a nexus event.  There was no documented evidence of 
hearing loss or complaints of hearing loss or tinnitus during six 
decades since military separation.  The effects of presbycusis 
could not be ruled out.  Considering all available information, 
the examiner opined that it was less likely as not the hearing 
loss and subsequent tinnitus were caused by or the result of 
noise exposure encountered during military service.  

The Board notes that the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, his of her knowledge and skill in analyzing the 
data, and his or her medical conclusion.  As is true with any 
piece of evidence, the credibility and weight to be attached to 
these opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a 
physician provides a basis for his or her medical opinion goes to 
the weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims folder 
and the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board ultimately finds the private etiology opinion provided 
by Dr. W.W.V. to be at least as probative as the VA examiner's 
opinion.  The Board also notes that the VA examiner had 
determined that the Veteran did have a hearing loss by VA 
standards and conceded, in part, that the Veteran's tinnitus was 
related to his hearing loss (in which the Board previously 
determined that tinnitus was related to his service).  The basis 
for the VA examiner's negative opinion was, in part, that the 
examiner was unable to locate any documentation of exposure to 
combat as the Veteran contended; however, the examiner did not 
consider the Veteran's contentions of noise exposure while 
training with automatic weapons fire, machine gun fire, rifle 
fire, mortars, bazookas, flame throwers, as well as training in 
demolitions and booby trapping.  Also, he was exposed to noise 
from rifle fire while serving as a sniper instructor.  
Additionally, there was an incident in which his bunkmate's 
weapon accidentally discharged in close proximity to his ear.  
The VA examiner also noted that there was no documented evidence 
of hearing loss or complaints of hearing loss or tinnitus during 
six decades since military separation.  However, as the 
disability under consideration in this appeal is of the type that 
lends itself to lay observation, in which the Veteran has 
reported that has had hearing loss since service, and the Board 
has found the Veteran's statements to be competent and credible, 
the evidence of record is in at least in equipoise as to whether 
or not the Veteran's claimed hearing loss had its onset while on 
active duty.

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board will grant the Veteran's claim of service 
connection for bilateral hearing loss. 

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the decision above, the Board has granted the Veteran's claim 
for service connection for bilateral hearing loss, and therefore 
the benefit sought on appeal has been granted in full.  
Accordingly, regardless of whether the notice and assistance 
requirements have been met regarding this claim, no harm or 
prejudice to the Veteran has resulted.  See Conway v. Principi, 
353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


